DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0051479 to Lee et al..

As per claim 1, Lee et al. teach a gate driving circuit, comprising: 
a first gate driving sub-circuit (Fig. 2A, GOA1-4), wherein an input terminal of the first gate driving sub-circuit is electrically coupled to a gate start signal terminal (Fig. 2A, ST), a plurality of output terminals of the first gate driving sub-circuit are electrically coupled to multiple rows of sub-pixels in a first display area of a display device, and the first gate driving sub-circuit is configured to output a scan signal and control the first display area to display according to the scan signal (Fig. 2A, paragraph 17, signals SR1-SR4 are used to update pixel data); 
a display area control unit (Fig. 2A, 201ab/201cd), wherein an input terminal of the display area control unit is coupled to one of the plurality of output terminals of the first gate driving sub-circuit (Fig. 2B, input to selector in Z2 is coupled to last output signal SR4 of Z1), and is configured to receive the scan signal output by the first gate driving sub-circuit, a control terminal of the display area control unit is coupled to a split-screen control signal terminal, and is configured to receive a split-screen control signal output by the split-screen control signal terminal (Fig. 2B, PREN_5 controls the output of the selector), and an output terminal of the display area control unit is configured to output or not output the scan signal according to the split-screen control signal (Fig. 2B, ST5 is either SR4 or SText, and is selected based on the PREN_5 control signal); and 
a second gate driving sub-circuit (Fig. 2A, GOA5-8), wherein an input terminal of the second gate driving sub-circuit is electrically coupled to the output terminal of the display area control unit, and a plurality of output terminals of the second gate driving sub-circuit are electrically coupled to multiple rows of sub- pixels in a second display area of the display device, and the second gate driving sub-circuit is configured to control a display state of the second display area according to whether the scan signal is received or not (Fig. 2A, Z2 is updated according to ST5, which might be either a last scan signal of a prior zone, or an external scan signal; during a split-screen mode, if the scan signal is not received, the partial update is performed according to an external scan signal).

As per claim 3, Lee et al. teach the gate driving circuit according to claim 1, wherein the display area control unit further comprises: a capacitor, wherein two terminals of the capacitor are electrically coupled to the input terminal of the display area control unit and the output terminal of the display area control unit, respectively (Fig. 5, terminals of capacitor Cpr are at least indirectly coupled to input and output terminals of the control unit).

As per claim 4, Lee et al. teach the gate driving circuit according to claim 1, wherein the first gate driving sub-circuit comprises M cascaded first shift registers (Fig. 2A, GOA1-4), and the second gate driving sub-circuit comprises N cascaded second shift registers (Fig. 2A, GOA1-4), wherein M and N are positive integers greater than or equal to 2, respectively; and wherein a signal input terminal of a first stage of the first shift register is coupled to the gate start signal terminal (Fig. 2A, input terminal of GOA1 is coupled to ST), an output terminal of a M stage of the first shift register is coupled to the input terminal of the display area control unit (Fig. 2A, output terminal GOA4 is coupled to input terminal of 201c), and a signal input terminal of a first stage of the second shift register is coupled to the output terminal of the display area control unit (Fig. 2A, output terminal of 201c is coupled to input terminal of GOA5).

As per claim 5, Lee et al. teach a display device, comprising the first display area, the second display area, and the gate driving circuit according to claim 1, wherein: the first gate driving sub-circuit in the gate driving circuit is electrically coupled to each row of sub-pixels in the first display area (Fig. 2A, rows in Z1); the display area control unit in the gate driving circuit is electrically coupled between the first gate driving sub-circuit and the second gate driving sub- circuit (Fig. 2A, sections 201b and 201c); and the second gate driving sub-circuit in the gate driving circuit is electrically coupled to each row of sub-pixels in the second display area (Fig. 23A, rows in Z2).

claim 6, Lee et al. teach the display device according to claim 5, further comprising: a driving control circuit configured to provide the gate start signal and the split-screen control signal (Fig. 2A, means for generating signals ST and PREN).

As per claim 7, Lee et al. teach a display control method applied to the gate driving circuit according to claim 1, comprising: 
in a full-screen display phase, providing a first control signal to the split-screen control signal terminal to cause the display area control unit to transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is low, SRm is transmitted to stage SRm+1); and 
in a split-screen display phase, providing a second control signal to the split-screen control signal terminal to cause the display area control unit to not transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is high, SRm external signal SText is transmitted to SRm+1).

As per claim 10, Lee and Kong et al. teach the gate driving circuit according to claim 2, wherein the first gate driving sub-circuit comprises M cascaded first shift registers (Fig. 2A, GOA1-4), and the second gate driving sub-circuit comprises N cascaded second shift registers (Fig. 2A, GOA1-4), wherein M and N are positive integers greater than or equal to 2, respectively; and wherein a signal input terminal of a first stage of the first shift register is coupled to the gate start signal terminal (Fig. 2A, input terminal of GOA1 is coupled to ST), an output terminal of a M stage of the first shift register is coupled to the input terminal of the display area control unit (Fig. 2A, output terminal GOA4 is coupled to input terminal of 201c), and a signal input terminal of a first stage of the second shift register is coupled to the output terminal of the display area control unit (Fig. 2A, output terminal of 201c is coupled to input terminal of GOA5).

As per claim 13, Lee et al. teach the display device according to claim 5, wherein the display area control unit further comprises: a capacitor, and two terminals of the capacitor are electrically coupled to the input terminal of the display area control unit and the output terminal of the display area control unit, respectively (Fig. 5, terminals of capacitor Cpr are at least indirectly coupled to input and output terminals of the control unit).

As per claim 15, Lee et al. teach the display device according to claim 5, wherein the first gate driving sub-circuit comprises M cascaded first shift registers (Fig. 2A, GOA1-4), and the second gate driving sub-circuit comprises N cascaded second shift registers (Fig. 2A, GOA1-4), wherein M and N are positive integers greater than or equal to 2, respectively; and wherein a signal input terminal of a first stage of the first shift register is coupled to the gate start signal terminal (Fig. 2A, input terminal of GOA1 is coupled to ST), an output terminal of a M stage of the first shift register is coupled to the input terminal of the display area control unit (Fig. 2A, output terminal GOA4 is coupled to input terminal of 201c), and a signal input terminal of a first stage of the second shift register is coupled to the output terminal of the display area control unit (Fig. 2A, output terminal of 201c is coupled to input terminal of GOA5).

As per claim 17, Lee et al. teach a display control method applied to the gate driving circuit according to claim 3, comprising: 
in a full-screen display phase, providing a first control signal to the split-screen control signal terminal to cause the display area control unit to transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is low, SRm is transmitted to stage SRm+1); and 
in a split-screen display phase, providing a second control signal to the split-screen control signal terminal to cause the display area control unit to not transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is high, SRm external signal SText is transmitted to SRm+1).

As per claim 18, Lee et al. teach a display control method applied to the gate driving circuit according to claim 4, comprising: 
in a full-screen display phase, providing a first control signal to the split-screen control signal terminal to cause the display area control unit to transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is low, SRm is transmitted to stage SRm+1); and 
in a split-screen display phase, providing a second control signal to the split-screen control signal terminal to cause the display area control unit to not transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is high, SRm external signal SText is transmitted to SRm+1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 8, 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051479 to Lee et al.; in view of US 5,859,548 to Kong.

As per claim 2, Lee et al. teach the gate driving circuit according to claim 1, wherein the display area control unit is configured to: in a full-screen display phase, receive a first control signal output by the split-screen control signal terminal and output the scan signal output by one of the output terminals of the first gate driving sub-circuit at the output terminal of the display area control unit (Fig. 3B, when PREn in low, AND gate 302a outputs the SRm signal, which becomes the ST signal output by OR gate 302c); and in a split-screen display phase, receive a second control signal output by the split-screen control signal terminal without outputting the scan signal at the output terminal of the display area control unit (Fig. 3B, when PREn in high, AND gate 302b outputs the SText signal, instead of the scan signal).
Lee et al. do not teach wherein the display area control unit comprises: a first transistor; 
wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit, a control electrode of the first transistor is electrically coupled to the split-screen control signal terminal, and a second electrode of the first transistor is used as the output terminal of the display area control unit.
Kong teaches wherein the display area control unit comprises: 
a first transistor (Fig. 1C, column 4, lines 57-58, one of the two transistors of pass-gate connected to input B); 
wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit (Fig. 1C, mutually exclusive inputs B and /B are analogous to mutually exclusive inputs SText and SRm in Fig. 3B of Lee), a control electrode of the first transistor is electrically coupled to the split-screen control signal terminal (Fig. 1C, signal A is analogous to selection signal PREn in Fig. 3B of Lee), and a second electrode of the first transistor is used as the output terminal of the display area control unit (Fig. 1C).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee et al., so that the display area control unit comprises: a first transistor; wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit, a control electrode of the first transistor is electrically coupled to the split-screen control signal terminal, and a second electrode of the first transistor is used as the output terminal of the display area control unit, such as taught by Kong, because it achieves the same predictable result of multiplexing 1 of 2 inputs into a single output.

As per claim 8, Lee and Kong et al. teach the gate driving circuit according to claim 2, wherein the display area control unit further comprises: a capacitor (Lee, Fig. 3C), wherein two terminals of the capacitor are electrically coupled to the input terminal of the display area control unit and the output terminal of the display area control unit, respectively (Lee, Fig. 3C, capacitor CPR is at least indirectly coupled to circuit input and output terminals).

As per claim 9, Lee and Kong et al. teach the gate driving circuit according to claim 2, wherein the first gate driving sub-circuit comprises M cascaded first shift registers (Fig. 2A, GOA1-4), and the second gate driving sub-circuit comprises N cascaded second shift registers (Fig. 2A, GOA1-4), wherein M and N are positive integers greater than or equal to 2, respectively; and wherein a signal input terminal of a first stage of the first shift register is coupled to the gate start signal terminal (Fig. 2A, input terminal of GOA1 is coupled to ST), an output terminal of a M stage of the first shift register is coupled to the input terminal of the display area control unit (Fig. 2A, output terminal GOA4 is coupled to input terminal of 201c), and a signal input terminal of a first stage of the second shift register is coupled to the output terminal of the display area control unit (Fig. 2A, output terminal of 201c is coupled to input terminal of GOA5).

As per claim 11, Lee and Kong et al. teach the gate driving circuit according to claim 8, wherein the first gate driving sub-circuit comprises M cascaded first shift registers (Fig. 2A, GOA1-4), and the second gate driving sub-circuit comprises N cascaded second shift registers (Fig. 2A, GOA1-4), wherein M and N are positive integers greater than or equal to 2, respectively; and wherein a signal input terminal of a first stage of the first shift register is coupled to the gate start signal terminal (Fig. 2A, input terminal of GOA1 is coupled to ST), an output terminal of a M stage of the first shift register is coupled to the input terminal of the display area control unit (Fig. 2A, output terminal GOA4 is coupled to input terminal of 201c), and a signal input terminal of a first stage of the second shift register is coupled to the output terminal of the display area control unit (Fig. 2A, output terminal of 201c is coupled to input terminal of GOA5).

As per claim 12, Lee et al. teach the display device according to claim 5, 
wherein the display area control unit is configured to: in a full-screen display phase, receive a first control signal output by the split-screen control signal terminal and output the scan signal output by one of the output terminals of the first gate driving sub-circuit at the output terminal of the display area control unit (Fig. 3B, when PREn in low, AND gate 302a outputs the SRm signal, which becomes the ; and in a split-screen display phase, receive a second control signal output by the split-screen control signal terminal without outputting the scan signal at the output terminal of the display area control unit (Fig. 3B, when PREn in high, AND gate 302b outputs the SText signal, instead of the scan signal).
Lee et al. do not teach wherein the display area control unit comprises: a first transistor; 
wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit, a control electrode of the first transistor is electrically coupled to the split-screen control signal terminal, and a second electrode of the first transistor is used as the output terminal of the display area control unit.
Kong teaches wherein the display area control unit comprises: 
a first transistor (Fig. 1C, column 4, lines 57-58, one of the two transistors of pass-gate connected to input B); 
wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit (Fig. 1C, mutually exclusive inputs B and /B are analogous to mutually exclusive inputs SText and SRm in Fig. 3B of Lee), a control electrode of the first transistor is electrically coupled to the split-screen control signal terminal (Fig. 1C, signal A is analogous to selection signal PREn in Fig. 3B of Lee), and a second electrode of the first transistor is used as the output terminal of the display area control unit (Fig. 1C).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee et al., so that the display area control unit comprises: a first transistor; wherein a first electrode of the first transistor is used as the input terminal of the display area control unit and is electrically coupled to one of the output terminals of the first gate driving sub-circuit, a control electrode of the first transistor is 

As per claim 14, Lee and Kong et al. teach the display device according to claim 12, wherein the display area control unit further comprises: a capacitor, and two terminals of the capacitor are electrically coupled to the input terminal of the display area control unit and the output terminal of the display area control unit, respectively (Lee, Fig. 5, terminals of capacitor Cpr are at least indirectly coupled to input and output terminals of the control unit).

As per claim 16, Lee and Kong et al. teach a display control method applied to the gate driving circuit according to claim 2, comprising: in a full-screen display phase, providing a first control signal to the split-screen control signal terminal to cause the display area control unit to transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is low, SRm is transmitted to stage SRm+1); and 
in a split-screen display phase, providing a second control signal to the split-screen control signal terminal to cause the display area control unit to not transmit the scan signal output by one of the output terminals of the first gate driving sub-circuit to the input terminal of the second gate driving sub-circuit (Fig. 3B, when PREN is high, SRm external signal SText is transmitted to SRm+1).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694